DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, alone or in combination does not disclose the solar liquid heater, as claimed, wherein the secondary fluidic medium is circulated by a pump that is controlled by a controller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brow  (US 4,284,066) and Carolan (US 2011/0297297).
Regarding claim 1, Brow discloses a solar liquid heater (Abstract) with an exterior surface exposed to an environment (13, Figure 2), an interior surface (12)  opposing the external surface; a plurality of side walls (12C-D) separating the exterior surface and the interior surface; a heat insulation (20, Figure 6) interposing between the exterior surface and the interior surface; a hot air duct (area above 11c in Figure 2), a  cold air duct (area below 11C in Figure 2; a first chamber formed by a first side wall (@12B, Figure 2), the first chamber providing fluidic communication between the  hot air duct and the  cold air duct at a first end portion of each respective air duct in the hot air duct and the cold air duct; a second chamber (area surrounding (17) in Figure 2) formed by a second side wall  (12A) in plurality of side walls (12C,D), the second chamber providing fluidic communication between the  hot air duct and the  cold air duct at a second end portion of each respective hot air duct and the  cold air duct; and a heat exchange mechanism (16,17,C4,L46-57)  disposed in the second chamber, the heat exchange mechanism configured to remove heat from a first fluidic medium of the f cold air duct, the  hot air duct, the first chamber, and the second chamber (18, Figure 2), but does not disclose a heat collector device with the external surface comprising a metal material; an interior surface  opposing the external surface; a plurality of hot air ducts, wherein each hot air duct in the plurality of hot air ducts comprises a first portion interfacing with the external surface  and a second portion interfacing with the heat insulation and wherein each cold air duct in the plurality of cold air duct is encompassed by the heat insulation.
However, Carolan discloses a heat collector device (1,Figure 1), the heat collector comprising: an exterior surface (2, Figure 1) exposed to an environment, the external surface comprising a metal material ([0052], i.e. galvanized steel); an interior surface  (4) opposing the external surface; a plurality of side walls separating the exterior surface and the interior surface (3); a heat insulation (5) interposing between the exterior surface and the interior surface; a plurality of hot air ducts (7), wherein each hot air duct in the plurality of hot air ducts comprises a first portion interfacing with the external surface (2) and a second portion interfacing with the heat insulation (5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the solar collector of Brow with the panels of, Carolan. The modification would be to replace the singular hot and cold ducts with the plurality of ducts (7, Carolan).  This modification would allow for Brow to work in the same fashion, but also allow the device to be used as a robust roofing panel because of its steel construction.
Regarding claim 4, Brow (B), as modified, discloses the heat collector device of claim 1, the heat exchange mechanism (B-16,17, Figure 2) is either disposed at the first end portion of a first cold air duct in the plurality of cold air ducts in the first chamber or at the second end portion of the first cold air duct in the second chamber (B-16,17, Figure 2, i.e. second chamber). 
Regarding claim 8, Brow (B), as modified, discloses the heat collector device of claim 1, wherein the exterior surface comprises a profiled surface ([0052], Figure 1). 
Regarding claim 9, Brow (B), as modified, discloses the heat collector device of claim 8, wherein a vertical displacement of the profiled surface is in a range in between 0.5 centimeters and 5 centimeters ([0075], i.e.36mm). 
Regarding claim 11, Brow (B), as modified, discloses the heat collector device of claim 1, wherein a length from the first side wall to the second side wall is in a range between 5 meters (m) and 20 m ([0085], as a clarification the panels can be made in any suitable length or width in order to custom fit the building being roofed).
Regarding claim 12, Brow (B), as modified, discloses the heat collector device of claim 1, wherein the heat collector is a roof of a building ([0069]). 
Regarding claim 13, Brow (B), as modified, discloses the heat collector device of claim 1, wherein the heat collector device is supported by a rafter of the building or a purlin of a building ([0069], roof panels are typically mounted to the rafters). 
Regarding claim 14, Brow (B), as modified, discloses the heat collector device of claim 1, wherein the heat insulation comprises a first layer of heat insulation (5, Figure 1) interfacing with the exterior surface (3) and a second layer of heat insulation (5) interfacing with the interior surface (4). As a clarification two stacked panels would be used, the lower for the cold air ducts and the upper for the hot air ducts.  
Regarding claim 15, Brow (B), as modified, discloses the heat collector device of claim 1, wherein the heat insulation comprises an inorganic material ([0052]). 
Regarding claim 16, Brow (B), as modified, discloses the heat collector device of claim 15, wherein the inorganic material comprises silicon oxides, aluminum oxides, hydroxides ([0052], i.e. phenolic foam), or a combination thereof. 
Regarding claim 17, Brow (B), as modified, discloses the heat collector device of claim 1, wherein the heat insulation comprises a fire-retardant material ([0052], i.e. Phenolic foam). 
Regarding claim 18, Brow (B), as modified, discloses the heat collector device of claim 1, wherein the plurality of side walls comprises a third side wall comprising a first mating mechanism (2,9, Figue 1) and a fourth side wall comprising a second mating mechanism (8) configured to couple with the first mating mechanism ([0057]). 
Regarding claim 19, Brow (B), as modified, discloses the heat collector device of claim 1, further comprising a spacer (Figure 20, sides enclosing (7)) interposing between the exterior surface (2) and each hot air duct (7) in the plurality of hot air ducts. 
Regarding claim 20, Brow (B), as modified, discloses the heat collector device of claim 1, wherein each side wall in the plurality of side walls comprises a profiled surface (Figure 1). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brow  (US 4,284,066), Carolan (US 2011/0297297), and Moore (US 2011/0030287).
Regarding claim 2, Brow (B), as modified, discloses the heat collector device of claim 1, but not that the first chamber comprises an aperture providing fluidic communication between the environment and the heat collector. 
However, Moore discloses a roof ventilation system (Abstract) wherein air flow between the roofing material and the roof deck wherein the first chamber (54, Figure 1b) comprises an aperture (80, i.e. soffit vent) providing fluidic communication between the environment and the heat collector.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the solar collector of Brow with a venting structure to avoid condensation buildup within the device.
Regarding claim 3, Brow (B), as modified, discloses the heat collector device of claim 1, the aperture (80, Figure 1b) is disposed at the first end portion of a first cold air duct in the plurality of cold air ducts in the first chamber (54). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brow  (US 4,284,066), Carolan (US 2011/0297297), and Hudson et al. (US 2017/0237387).
Regarding claim 10, Brow (B), as modified, discloses the heat collector device of claim 1, but not that the exterior surface is electrically grounded to at least one side wall in the plurality of side walls.
However, Hudson discloses a PV roofing system (Abstract) wherein the exterior surface is electrically grounded to at least one side wall in the plurality of side walls (1100, Figure 11A, [0124]).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to provide a grounding means for a metal roof to prevent damage due to lightning strikes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762